Citation Nr: 1340823	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a mental condition.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for lumbar strain, osteopenia, claimed as a low back condition.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, and from September 1976 to December 1977.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of service connection for lumbar strain, osteopenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. As indicated through an April 17, 2013 Informal Conference Report between   RO personnel and the Veteran, he voluntary withdrew from appeal the claim for service connection for a mental condition.  

2. The preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim on appeal for service connection for a mental condition by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The criteria are not met to establish service connection for left ear hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim Being Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal  at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in regard to the claim for service connection for a mental condition,              and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

II. Service Connection for Left Ear Hearing Loss

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.                  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran has been apprised of each element of satisfactory VCAA notice.  The Veteran was provided VCAA notice letters in November 2010 and November 2012.  Whereas not all relevant notice information was timely sent, in that it preceded initial adjudication of the claim, the Veteran has had a full and fair opportunity to respond to the most recent November 2012 notice, in advance of a February 2013 Supplemental Statement of the Case (SSOC) readjudicating and denying the claim.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including through affording VA examinations, and obtaining relevant treatment records.  The Veteran himself has provided additional evidence.  He declined the opportunity for a hearing.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  

Governing Law and Regulations, and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).

The Board finds that the preponderance of the evidence weighs against a finding of service connection.  The Veteran alleges in-service noise exposure when routinely in proximity to the firing of large military weapons during training exercises, and this much is clearly accepted as competent evidence of in-service acoustic trauma, notwithstanding the lack of medical documentation of hearing loss therein.  He also currently meets the definitional criteria for a left ear hearing loss disability under  38 C.F.R. § 3.385.  This notwithstanding, it is also critical that the record demonstrate a causal nexus between present day disability and service, as the final element of a valid claim.  On this subject, a January 2013 addendum opinion has been obtained from the November 2012 VA examiner, an audiologist, which effectively weighs against a causal nexus to service.  The opinion proffered was:

The Veteran has claimed that hearing loss found at the time of the original examination for the left ear resulted from exposure to harmful noise levels encountered during his period of military service.  Findings from the Veteran's [service treatment records] indicated his hearing was clinically normal at the time of his Chapter 13 separation in 1977.  The examiner is now aware of the Hensley and Ledford v. Derwinski legal opinions.                        The findings of hearing loss for the left ear show that the hearing loss has a significant and primarily conductive hearing loss component.  In addition, the findings of tympanometry performed at the original examination for the left ear indicated a non-compliant eardrum/middle ear system.  The preponderance of evidence obtained at the examination showed the Veteran's hearing loss resulted from untreated middle ear pathology                     as opposed to exposure to acoustic trauma.  

In light of the foregoing, substantiated by expert opinion, claims folder review, and opinion rationale identifying an alternate explanation for left ear hearing loss than in-service noise exposure, the Board accepts the VA examiner's conclusion as probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  The Board observes that the caselaw referred to by the examiner in pertinent part stands for the proposition that a claimant's lay assertions of noise exposure during (and since) service should be considered even where there is no corresponding documentation (referring to Hensley v. Brown, 5 Vet. App. 155, 158 (1993), and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)) -- whereas application of a legal standard is not inherently within the province of a VA medical examiner, the caselaw citation therein nonetheless underscores the comprehensive review the examiner afforded to the Veteran's own reported in-service acoustic trauma.  Moreover, apart from what the above examination report states, the Board has duly considered the Veteran's own assertions that left ear hearing loss is of service origin, and while he may be competent to identify acoustic trauma therein, ultimately a determination of whether current hearing loss is service-related is best left to the discretion of a clinical professional, particularly given the extended interval since service, and without intervening treatment obtained for any hearing difficulties.  

For these reasons, the claim for service connection for left ear hearing loss is being denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

The claim for service connection for a mental condition is dismissed.

Service connection for left ear hearing loss is denied.
REMAND

Whereas the Veteran also timely appealed the issue of service connection for lumbar strain, osteopenia, a Supplement Statement of the Case has not been issued for some time, notwithstanding the addition to the record of extensive VA outpatient treatment records.  This action must be completed on remand.                         See 38 C.F.R. § 19.31 (2013).  

Accordingly, this claim is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's treatment records from the Louisville, Kentucky, VA Medical Center (VAMC) dated since February 2013, and associate a copy of these records with the claims folder (and/or the electronic "Virtual VA" folder).    

2. Then readjudicate the Veteran's claim on appeal for service connection for lumbar strain, osteopenia (claimed as a low back condition), taking into consideration all evidence received since the April 2012 Statement of the Case (SOC).  If the claim is not granted in full, provide  the Veteran with a Supplemental Statement of the Case (SSOC), and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


